                                                                       Case 2:16-cv-01993-JCM-PAL Document 79 Filed 11/14/18 Page 1 of 3




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6          donna.wittig@akerman.com
                                                             7   Attorneys for The Bank of New York Mellon f/k/a
                                                                 The Bank of New York as Successor to JPMorgan
                                                             8   Chase Bank, N.A., as Trustee for the Holders of
                                                                 SAMI II Trust 2006-AR7
                                                             9
                                                                                              UNITED STATES DISTRICT COURT
                                                            10
                                                                                                     DISTRICT OF NEVADA
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   THE BANK OF NEW YORK MELLON F/K/A                  Case No.: 2:16-cv-01993-JCM-PAL
                                                                 THE BANK OF NEW YORK AS SUCCESSOR
                      LAS VEGAS, NEVADA 89134




                                                            13   TO JPMORGAN CHASE BANK, N.A., AS
AKERMAN LLP




                                                                 TRUSTEE FOR THE HOLDERS OF SAMI II                  STIPULATION TO CLARIFY RENEWED
                                                            14   TRUST 2006-AR7,                                     SUMMARY JUDGMENT BRIEFING
                                                                                                                     DEADLINES
                                                            15                                Plaintiff,
                                                            16   vs.
                                                            17   ROYAL       HIGHLANDS    STREET   AND
                                                                 LANDSCAPE                MAINTENANCE
                                                            18   CORPORATION; SFR INVESTMENTS POOL
                                                                 1, LLC; and ALESSI & KOENIG, LLC,
                                                            19
                                                                                            Defendants.
                                                            20   SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                 limited liability company,
                                                            21
                                                                          Counterclaimant/Cross-Claimant,
                                                            22
                                                                 vs.
                                                            23
                                                                 THE BANK OF NEW YORK MELLON F/K/A
                                                            24   THE BANK OF NEW YORK AS SUCCESSOR
                                                                 TO JPMORGAN CHASE BANK, N.A., AS
                                                            25   TRUSTEE FOR THE HOLDERS OF SAMI II
                                                                 TRUST 2006-AR7; and LOIS HAUGABOOK
                                                            26   DORSEY, an individual,
                                                            27            Counter-Defendants/Cross-Defendant.
                                                            28
                                                                                                                1
                                                                 46748296;1
                                                                       Case 2:16-cv-01993-JCM-PAL Document 79 Filed 11/14/18 Page 2 of 3




                                                             1            Plaintiff/counter-defendant/cross-defendant The Bank of New York Mellon f/k/a The Bank

                                                             2   of New York as Successor Trustee to JPMorgan Chase Bank, N.A., as Trustee for the Holders of

                                                             3   SAMI II Trust 2006-AR7 (BoNYM) and defendant/counterclaimant/cross-claimant SFR

                                                             4   Investments Pool 1, LLC (SFR) hereby stipulate and agree as follows:

                                                             5            1.    BoNYM and SFR filed motions for summary judgment on November 20, 2017 (ECF

                                                             6   Nos. 57 and 58, respectively).

                                                             7            2.    In light of the Nevada Supreme Court's decision in Nationstar Mortgage, LLC v.

                                                             8   Saticoy Bay LLC Series 2227 Shadow Canyon, 405 P.3d 641 (Nev. 2017), on December 11, 2017,
                                                             9   the parties filed a stipulation requesting leave to file supplemental briefing and to withdraw summary

                                                            10   judgment motions and responses previously filed by the parties (the original stipulation). (ECF No.

                                                            11   62.) The parties stipulated to file new motions for summary judgment on December 20, 2017,
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   responses by January 10, 2018, and replies by January 24, 2018. (Id.)
                      LAS VEGAS, NEVADA 89134




                                                            13            3.    The Court granted the original stipulation on August 22, 2018, and the parties'
AKERMAN LLP




                                                            14   summary judgment briefing was withdrawn. (ECF No. 74.) However, the deadlines set forth in the

                                                            15   original stipulation passed before the stipulation was granted and further conflict with the dates

                                                            16   stated on the Court's docket. (See Docket Entry for ECF No. 74.) The August 22 order sets the

                                                            17   deadlines for new motions for summary judgment as December 20, 2017, responses as January 10,

                                                            18   2018, and replies as January 24, 2018. The docket entry sets the deadlines for new motions for

                                                            19   summary judgment as December 20, 2018, responses as January 10, 2019, and replies as January 24,

                                                            20   2019.

                                                            21            4.    In an effort to clarify the new deadlines, the parties now stipulate to and propose the

                                                            22   following:

                                                            23                  a. New motions for summary judgment shall be filed no later than December 20,

                                                            24                      2018;

                                                            25   ...

                                                            26   ...

                                                            27   ...

                                                            28   ...
                                                                                                                   2
                                                                 46748296;1
                                                                    Case 2:16-cv-01993-JCM-PAL Document 79 Filed 11/14/18 Page 3 of 3




                                                             1                  b. Responses to the new motions for summary judgment shall be filed no later than

                                                             2                     January 10, 2019;

                                                             3                  c. Replies in support of the new motions for summary judgment shall be filed no

                                                             4                     later than January 24, 2019.

                                                             5            DATED November 14th, 2018.

                                                             6   AKERMAN LLP                                           KIM GILBERT EBRON

                                                             7   /s/ Donna M. Wittig                                   /s/ Diana S. Ebron
                                                             8   MELANIE D. MORGAN, ESQ.                               JACQUELINE A. GILBERT, ESQ.
                                                                 Nevada Bar No. 8215                                   Nevada Bar No. 10593
                                                             9   DONNA M. WITTIG, ESQ.                                 DIANA S. EBRON, ESQ.
                                                                 Nevada Bar No. 11015                                  Nevada Bar No. 10580
                                                            10   1635 Village Center Circle, Suite 200                 7625 Dean Martin Drive, Suite 110
                                                                 Las Vegas, Nevada 89134                               Las Vegas, Nevada 89139
                                                            11
                                                                 Attorneys for Bank of New York Mellon f/k/a The       Attorneys for SFR Investments Pool 1, LLC
                                                                 Bank of New York as Successor Trustee to
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                 JPMorgan Chase Bank, N.A., as Trustee for the
                                                                 Holders of SAMI II Trust 2006-AR7
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                            14

                                                            15
                                                                                                                       IT IS SO ORDERED.
                                                            16

                                                            17

                                                            18

                                                            19
                                                                                                                       U.S. DISTRICT COURT JUDGE
                                                            20
                                                                                                                                November 19, 2018
                                                            21                                                         DATED:
                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   3
                                                                 46748296;1
